DETAILED ACTION
This action is in reply to the submission filed on 7/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending and have been examined under the effective filing date of 4/25/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: modules of identification, analysis processing and altering in claims 7-12, feedback module in claim 12, and lower communication module in claims 18-20. 
Without claim structure, Examiner looks to the specification for embodiments. Accordingly, “For example, in the case of an RFID electronic tag, the identification module and the altering module may both be configured as an RFID reader.)” Also, “In addition, the analysis processing module may also be further divided into a upper communication module and a lower communication module, both of which allow bidirectional transmission therebetween by means of commands. The upper communication module may be a module with an operating system, and the user may perform human-computer interaction, such as checkout, altering quantity, deletion, and the like on the upper communication module. The lower communication module functions as a mediation module to get direct signal connection with external devices, such as the identification module and the altering module. Such a system architecture is advantageous in that it can simplify the design of the upper communication module and integrate more functions into the lower communication module, which also makes the entire system more flexible in design and more abundant in function. In some embodiments, the self-service shopping system further comprises a feedback module operated and controlled by the analysis processing module such that the feedback module feeds the user's operation result back to the user and/or store staff via voice output and/or visual35 out.” Additionally, “In some embodiments, the identification module comprises a scanner.” Further, “According to a fifth aspect of the present invention, there is provided a computer readable storage medium storing computer executable commands therein which, when executed by a processor, implements the method according to the present invention. Embodiments of the present invention may be implemented in hardware or in software according to actual requirements.” Still further, “As can be seen from FIG. 1, the analysis processing module 3 comprises two sub-modules: a control module 6 and an operation module 7. The control module 6 and the operation module 7 communicate with each other by means of commands. The control module 6 includes at least a processor and a memory, wherein the memory stores computer executable commands therein, and the processor is configured to execute the computer executable commands. The control module 6 receives data from an external device, such as identification data from the identification module 2. In addition, the control module 6 may also control external devices, for example, control the feedback module 5 to perform voice feedback or control the altering module 4 to carry out altering operation. The operation module 7 may be configured to have an operating system such as an Android system or a Windows system.” Finally, “feedback module 5 includes an LED display and a speaker”
Examiner interprets the feedback module as an LED display and a speaker, the altering and identification module as an RFID reader, and the analysis processing and lower communication modules as a generic computing device.  If Applicant believes or intends a different embodiment, they may amend the claims accordingly.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 20 is objected to because of the following informalities: The phrase “carry a tag” is repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) for lack of an antecedent basis. Independent claims 1, 7 and 13 recite, “when the identification data of the product code on the chosen product carrying altered tag is received again.”  The claims do not recite identifying the product code twice. If this is the first time this step is mentioned in the claims, it must be acknowledged properly.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 7, and 13 and their dependent claims 2-6, 7-12 and 14-20 respectively, recite a method for operating a self-service shopping system, including identifying a product code on a chosen product; determining whether the chosen product carries a tag; if the product code on the chosen product is identified and the chosen product is determined to carry a tag, altering the tag on the chosen product; when the product code on the chosen product carrying the altered tag is identified again, allowing a user to reduce the number of the chosen product carrying the altered tag through an interactive interface of the self-service shopping system or store staff.
Additionally, claims 2, 9 and 15 recite if the product code on the chosen product is identified and the chosen product is determined to carry no tag, allowing the chosen product to be priced; claim 3 recites identifying a tag code on the chosen product, and altering the tag on the chosen product if the product code and the tag code on the chosen product are both identified; claims 4, 11 and 17 recite checking, based on database, whether the product code and tag code identified have a correspondence relationship, and if so, altering the tag on the chosen product, or otherwise, feeding a result of altering failure back to a user and/or store staff; claims 5, 12 and 18 recite performing another identification at least once if at least one of the product code and the tag code on the chosen product fails to be identified; and feeding a result of altering failure back to a user and/or store staff if the product code and the tag code on the chosen product still fail to be identified after a first predetermined time interval; and claims 6 and 20 recite performing another identification at least once if the chosen product is determined to carry a tag but the product code on the chosen product fails to be identified; and feeding a result of altering failure back to a user and/or store staff if the product code on the chosen product still fails to be identified after a third predetermined time interval; claim 8 recites detect the tag on the chosen product and transmit a detection signal, which, based on the detection signal, determines whether the chosen product carries a tag; claims 10 and 16 recites identify a tag code on the chosen product, and successfully identifies the product code and the tag code on the chosen product, alters the tag on the chosen product. Further, claim 13 recites receiving identification data of a product code on a chosen product; claim 14 recites receiving a detection signal of a tag detector for detecting whether the chosen product carries a tag; claim 19 recites sending a command to cause another identification at least once if the identification data of the product code on the chosen product is received while the identification data of the tag code on the chosen product fails to be received and determining the chosen product to carry no tag if the identification data of the tag code on the chosen product still fails to be received after a second predetermined time interval, and then sending a command to allow the chosen product to be priced. These limitations are directed to the abstract idea of organizing human activity in the form of commercial activities/sales activities, without significantly more. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of the various modules in claims 7-12 and 18-20, that are interpreted as seen under 35 U.S.C. 112(f) (an rfid reader and general purpose computer) individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patil et al. (Pub. No. US 2018/0096331 A1.)
Regarding Claims 1 and 13, Patil discloses a method for operating a self-service shopping system, characterized in that, the method includes: 
identifying a product code on a chosen product; (Patil ¶0003; receiving a first item-specific identifier stored in a first radio frequency identification (RFID) tag associated with the first product)
determining whether the chosen product carries a tag; (Patil ¶0003; receiving a first item-specific identifier stored in a first radio frequency identification (RFID) tag associated with the first product)
if the product code on the chosen product is identified and the chosen product is determined to carry a tag, altering the tag on the chosen product; (Patil ¶0018; when the record indicates the product has been purchased, an alarm system is deactivated for this particular product)
when the product code on the chosen product carrying the altered tag is identified again, allowing a user to reduce the number of the chosen product carrying the altered tag through an interactive interface of the self-service shopping system or store staff.  (Patil ¶0017; When the user subsequently leaves the store, an RFID reader reads the item-specific identifier stored in the product's RFID tag. The mobile device also transmits the unique customer identifier associated with the mobile device to a security platform…thereby verifying the purchase) Examiner notes the prevalent nature of self-service stations being such that modifying quantity of items to purchase is standard practice.

Claim 7 is rejected on the same basis as Claim 1, with the additional limitations of the modules. (Patil ¶0005; a computer program product comprises a computer-readable storage medium, the computer-readable storage medium storing instructions which when executed by a processor, performs an operation)

Regarding Claims 2 and 15, Patil discloses the method according to claim 1, characterized in that, the method further includes: if the product code on the chosen product is identified and the chosen product is determined to carry no tag, allowing the chosen product to be priced.  While Patil does not explicitly disclose pricing products, it is necessary for products to be priced for a purchase to happen.

Regarding Claims 3, 10 and 16, Patil discloses the method according to claim 1, characterized in that, the method further includes: identifying a tag code on the chosen product, and altering the tag on the chosen product if the product code and the tag code on the chosen product are both identified.  (Patil ¶0017; barcode of the product that was scanned by the mobile device. The central data storage device then updates a record for the product (which is associated with a unique customer identifier) to indicate that the product has been purchased…¶0018; when the record indicates the product has been purchased, an alarm system is deactivated for this particular product)

Regarding Claims 4 and 11, Patil discloses the method according to claim 3, characterized in that, the step of altering the tag on the chosen product if the product code and the tag code on the chosen product are both identified includes: checking, based on database, whether the product code and tag code identified have a correspondence relationship, and if so, altering the tag on the chosen product, or otherwise, feeding a result of altering failure back to a user and/or store staff.  (Patil ¶0017; A security platform then cross-references the central data storage device using the item-specific identifier of the RFID tag of the product to determine whether the purchase record associated with the customer identifier indicates that the product has been purchased, thereby verifying the purchase transaction of the product.)


Regarding Claim 8, Patil discloses the self-service shopping system according to claim 7, characterized in that, the self-service shopping system has a tag detector configured to detect the tag on the chosen product and transmit a detection signal to the analysis processing module, which, based on the detection signal, determines whether the chosen product carries a tag.  (Patil ¶0017; When the user subsequently leaves the store, an RFID reader reads the item-specific identifier stored in the product's RFID tag. The mobile device also transmits the unique customer identifier associated with the mobile device to a security platform)

Regarding Claim 9, Patil discloses the self-service shopping system according to claim 7, characterized in that, if the identification module successfully identifies the product code on the chosen product and the analysis processing module determines that the chosen product carries no tag, the analysis processing module allows the chosen product to be priced. While Patil does not explicitly disclose pricing products, it is necessary for products to be priced for a purchase to happen.
 
Regarding Claim 14, Patil discloses the method according to claim 13, characterized in that, the step of determining whether the chosen product carries a tag includes receiving a detection signal of a tag detector for detecting whether the chosen product carries a tag.  (Patil ¶0017; When the user subsequently leaves the store, an RFID reader reads the item-specific identifier stored in the product's RFID tag. The mobile device also transmits the unique customer identifier associated with the mobile device to a security platform)

Regarding Claim 17, Patil discloses the method according to claim 13, characterized in that, the step of, if the identification data of the product code on the chosen product is received and the chosen product is determined to carry a tag, sending an altering command to alter the tag on the chosen product includes: if the received identification data of the product code and identification data of the tag code on the 20WO 2020/219487PCT/US2020/029215 chosen product have a correspondence relationship, sending an altering command to alter the tag on the chosen product; and if no corresponding relationship is present therebetween, sending a control signal to feed a result of altering failure to a user and/or store staff.  (Patil ¶0018; when the record indicates the product has been purchased, an alarm system is deactivated for this particular product. If, however, the record indicates the product has not been purchased, the system does not deactivate the alarm system for the product, and a security alert is generated (e.g., via the security system, a mobile device notification, email notification, and the like).)

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (Pub. No. US 2018/0096331 A1) in view of Vigier (WO 2013/066543 A1.)
Regarding Claims 5, 6 and 18, Patil discloses the method according to claim 3. Patil does not, but Vigier does disclose: 
performing another identification at least once if at least one of the product code and the tag code on the chosen product fails to be identified; and (Vigier ¶0128; code reader app 218 can continually attempt to read (i.e., employ various algorithms to detect and interpret) a barcode 30 from images provided by camera 212.)
feeding a result of altering failure back to a user and/or store staff if the product code and the tag code on the chosen product still fail to be identified after a first predetermined time interval. (Vigier ¶0128; code reader app 218 can modify the displayed image 912 so as to suggest an action the customer can take to improve the reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Patil with the known technique of repeated processes in Vigier because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a system to respond to scan failures.

Regarding Claim 12, Patil discloses the self-service shopping system according to claim 10. Patil does not, but Vigier does disclose: the 19WO 2020/219487PCT/US2020/029215identification module is configured to perform another identification at least once if it fails to identify at least one of the product code and the tag code on the chosen product; (Vigier ¶0128; code reader app 218 can continually attempt to read (i.e., employ various algorithms to detect and interpret) a barcode 30 from images provided by camera 212.)
and if the product code and the tag code on the chosen product still fail to be identified after a first predetermined time interval, the altering operation fails, and the analysis processing module controls a feedback module of the self-service shopping system such that the feedback module feeds the information on failure of altering back to the user and/or store staff via voice output and/or visual output.  (Vigier ¶00128; If the algorithms do not indicate a satisfactory reading (e.g., based on a reliability score as known in the art), code reader app 218 can modify the displayed image 912 so as to suggest an action the customer can take to improve the reading.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Patil with the known technique of repeated processes in Vigier because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a system to respond to scan failures.

Regarding Claim 19, Patil discloses the method according to claim 13. Patil does not, but Vigier does disclose:  
sending a command to a lower communication module to cause the lower communication module to perform another identification at least once if the identification data of the product code on the chosen product is received while the identification data of the tag code on the chosen product fails to be received; (Vigier ¶0128; code reader app 218 can continually attempt to read (i.e., employ various algorithms to detect and interpret) a barcode 30 from images provided by camera 212.)
and determining the chosen product to carry no tag if the identification data of the tag code on the chosen product still fails to be received after a second predetermined time interval, and then sending a command to the upper communication module to allow the chosen product to be priced. (Vigier ¶0130; Once the barcode is successfully read, customer device 106 can obtain product information, e.g., by exchanging messages with store server 104 as described above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Patil with the known technique of repeated processes in Vigier because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a system to respond to scan failures.

Regarding Claim 20, Patil discloses the method according to claim 13.  Patil does not, but Vigier does disclose: 
sending a command to a lower communication module to cause the lower communication module to perform another identification at least once if the chosen product is determined to carry a tag carry a tag but no identification data of the product code on the chosen product is received; (Vigier ¶0128; code reader app 218 can continually attempt to read (i.e., employ various algorithms to detect and interpret) a barcode 30 from images provided by camera 212.)
and sending a control signal to feed a result of altering failure to a user and/or store staff if the identification data of the product code on the chosen product still fails to be received after a third predetermined time interval.  (Vigier ¶00128; If the algorithms do not indicate a satisfactory reading (e.g., based on a reliability score as known in the art), code reader app 218 can modify the displayed image 912 so as to suggest an action the customer can take to improve the reading.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Patil with the known technique of repeated processes in Vigier because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a system to respond to scan failures.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Shimazaki et al. (Pub. No. US 2015/0254941 A1.) Shimazaki teaches using RFID tags as security tags. Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629